DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should avoid phrases that can be implied such as “[e]mbodiments described herein…”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informality: 
paragraph 41, line 8 reciting “…the apparatus 200 ma derive information regarding…” should be “…the apparatus 200 may derive information regarding…”  .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over H. Wang, Y. Li, C. Gao, G. Wang, X. Tao and D. Jin, "Anonymization and De-Anonymization of Mobility Trajectories: Dissecting the Gaps Between Theory and Practice," in IEEE Transactions on Mobile Computing, vol. 20, no. 3, pp. 796-815, 1 March 2021, doi: 10.1109/TMC.2019.2952774 (hereinafter Wang) in view of Ajmeri et al US 20190373403 (hereinafter Ajmeri).

As to claim 1, Wang teaches receive a set of probe data points defining a target trajectory from a probe apparatus (page 799, Section 3 “Ground-Truth Trajectory DataSets” recites “datasets are obtained from major ISP”; Section 3.1 “ISP Dataset” discloses that the obtain ISP dataset consists of  target trajectory datasets  from cellular service provider/probe apparatus);
 characterize the target trajectory based on features of the target trajectory(page 799, Section 3.1 “ISP Dataset” discloses that the target ISP trajectory dataset is characterized by features of the target trajectory. These features are anonymized user ID, based station ID, and a time-stamp); 
identify a plurality of candidate trajectories sharing at least some features with the target trajectory(page 799, Section 3.2 “Social Network Dataset” discloses a plurality of external data set trajectories are collected from social network dataset. The features of the external data set trajectories are identified and matched with common features of  the target ISP trajectory. Page 798, Section 2.2 “Adversary”, third and fourth paragraphs further disclose “candidate trajectories” from ISP target trajectory dataset, by stating the external data set Su, and for each user u from the external trajectory dataset  Su, a ranking is made for all the candidate trajectories in the target ISP trajectory dataset. Thus the candidate trajectories is of the external data set trajectories); 
calculate, for each of the candidate trajectories, a similarity score with respect to the target trajectory (page 798, Section 2.2 “Adversary”, fourth paragraph recites “similarity score function D defined between trajectories in the ISP [target] dataset and external [candidate] dataset); 
calculate a privacy score representing a likelihood of identifying the probe apparatus from the target trajectory based on a number of trajectories in the plurality of candidate trajectories and their respective similarity score (page 798, Section 2.2 “Adversary”, fifth-seven paragraphs recite privacy rank/metric R is computed that represents the likelihood of de-anonymizing and thus identifying the data from the ISP target trajectory data based on the top-k/number of trajectories in the candidate trajectory along with the respective similarity score D. According to page 796, first and second paragraphs, de-anonymization pertains to identifying data such as location  which is mapped to user ID that can be a mobile device, see page 799, Section 3.3 “Review Service Dataset”, first paragraph) .
	Wang does not teach an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least: and provide information associated with the target trajectory for location-based services in response to the privacy score satisfying a predetermined value.
	Ajmeri teaches an apparatus (Figures 3 and  11) comprising at least one processor (the server 125 in Figure 11 has a processor depicted as reference number 300. The elements of the server 125 is further shown in details in Figure 3) and at least one memory (Figure 11, reference number 301 “Memory”) including computer program code, the at least one memory and computer program code configured to, with the processor(paragraph 143 discloses  a processor received instructions/program code from memory for performing instructions/method, see also paragraph 100), cause the apparatus to at least: and provide information associated with the target trajectory for location-based services(paragraph 60 discloses “ the mix zone controller outputs the protected probe data[ data associated with the target trajectory] … the protected probe data may be send to an external service or device configured to provide one or more application with location-based services with the protected probe data”. Figure 13, reference number S103 also disclose “Provide a first set of one or more location based services”) in response to the privacy score satisfying a predetermined value  ( Paragraph 26 reveals provisioning of the protected data through the means/use of dynamic mix zones. By dynamically reducing and/or enlarging the mix zone size,  the system preserves privacy and provides optimal utility [of the probe data] based on a predetermined anonymity level which is the privacy score. Paragraph 61 reveals the mix zone controller adjusts the mix zone size based on anonymity level/privacy score; compares the calculated anonymity level to a threshold level, and adjusts the mix zone size in response to the comparison. Figure 13, reference number S103 also disclose “Provide a first set of one or more location based services”, which entails providing information associated with the target trajectory [reference number S101 “generate first location data for a first location of a probe/target trajectory”]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s teachings with Ajmeri’s teachings of providing information based on satisfying a predetermined value to preserves and improve privacy during the detection, storage, and servicing of probe data and provides optimal utility based on a predetermined anonymity level (paragraph 26 of Ajmeri).

	As to claim 2, the combination of Wang in view of Ajmeri teaches wherein the apparatus is further caused to: extract relevant points from the set of probe data points defining the target trajectory (Ajmeri: paragraph 31 reveals probe data is extracted from the mobile device to the server of the system), wherein relevant points comprise an origin point of the target trajectory(Ajmeri: paragraph 40 reveals the probe/target trajectory may be home or office or another location which can be origin point. Paragraph 66 also reveals the probe points in the mix zone includes entry points), a destination point of the target trajectory(Ajmeri: paragraph 40 reveals the identity of a probe/target trajectory may include/be inferred from a final destination that is associated with a user. Paragraph 66 also reveals the probe points in the mix zone includes exit points), and waypoints of the target trajectory(Ajmeri: paragraph 71 reveals the probe/target trajectory may be frequently visited locations including shopping malls, restaurants, parking lots which are dwell/stay/way points).

As to claim 3, the combination of Wang in view of Ajmeri teaches wherein the apparatus is further caused to: extract a sequence of road links of the target trajectory (Ajmeri: paragraph 69 discloses mix zone controller obtains/extracts a mix zone table that may include “a sequence of road segments”).

As to claim 4, the combination of Wang in view of Ajmeri teaches wherein features of the target trajectory comprise one or more of: a time at which the target trajectory was traversed(Wang: page 799, Section 3.1 “ISP Dataset” discloses that the target ISP trajectory data set is characterized by features of the target trajectory. These features include a time-stamp), point-of-interest types in a region corresponding to the relevant points (Ajmeri: paragraph 55 reveals the database of target trajectory may include points of interests. Paragraphs 71 and 74 also reveals extraction of POI data), functional class of road links of the sequence of road links(Ajmeri: paragraph 55 reveals the database of target trajectory may include traffic data that may be classified in ranges, and the road segments depend on the traffic data. Paragraph 120 reveals the road segment data record may include classification data), or travel restrictions of road links of the sequence of road link(Ajmeri: paragraph 55 reveals the database of target trajectory may include road/turn restrictions, and paragraph 53 reveals turn restrictions define when a road segment may be traversed onto another adjacent road segment. See also paragraph 123).

As to claim 5, the combination of Wang in view of Ajmeri teaches wherein causing the apparatus to calculate, for each of the plurality of candidate trajectories, a similarity score with respect to the target trajectory(Wang: page 798, Section 2.2 “Adversary”, fourth paragraph recites “similarity score function D defined between trajectories in the ISP [target] dataset and external [candidate] dataset) comprises causing the apparatus to: 
calculate, for each of the plurality of candidate trajectories, a similarity between locations of relevant points (Wang: page 802, second column, first paragraph reveals similarity score is computed based on user visiting locations; page 802, second column, third paragraph discloses score(s) for each candidate pair of trajectories is/are computed based on number of visits of each user to a location during a time period); 
calculate, for each of the plurality of candidate trajectories, a similarity between shared road links with the target trajectory(Wang: page 802, second column, second paragraph reveals similarity score is computed based on probability of trace-user pairs according to their matching elements, which can be shared path links, with the target trajectory, and the number of meeting events; page 800, first column, second paragraph disclose the time span of a trace is divided into many fixed sized time bins and location data points are added to each time bin. A matching of the GPS location data points/road links is made across the datasets. Per page 700, second column, first paragraph, matching involves matching of the external information with the target trajectory data set); and 
calculate, for each of the plurality of candidate trajectories, a similarity between a time of traversal of the candidate trajectories with the time at which the target trajectory was traversed (Wang: page 802, second column, third paragraph discloses a  score for each candidate pair of trajectories is computed based on number of visits of each user to a location during a time period. From page 798, Section 2.2 Adversary, fourth paragraph, the candidate trajectories is associated with the ISP target trajectory dataset).

As to claim 6, the combination of Wang in view of Ajmeri teaches wherein the privacy score increases with a higher number of the plurality of candidate trajectories at least partially overlapping in space and time with the target trajectory (Ajmeri: paragraphs 62-63 disclose the privacy score/anonymity level  is computed based on the number of candidate probes k in the mix zone along with time/expected time, and space/boundary/map data attributes. The anonymity level increases, when the size of the mix zone is increased until a threshold is reached, when the anonymity level is greater than a threshold, the size of the mix zone is decrease. The probe data in the mixed zone provides intersection/overlapping of the target trajectory/probe data with the candidate trajectory/data of the mix zone table. Paragraph 90, last sentence discloses probable/candidate trajectory is denoted as “k”).

As to claim 7, the combination of Wang in view of Ajmeri teaches wherein the apparatus is further caused to: anonymize the target trajectory in response to the privacy score failing to satisfy a predetermined value, wherein causing the apparatus to anonymize the target trajectory comprises at least one of redacting at least a portion of the target trajectory or applying an anonymization algorithm to the target trajectory (Ajmeri: paragraph 61 reveals the controller adjust the mix zone boundaries based on anonymity, wherein the an anonymity calculator computes the privacy score/anonymity level, and the controller compares the anonymity level/privacy score to a threshold and adjusts the mix zone boundary in response to the comparison. Paragraphs 62-63 reveal anonymity level/privacy score is based on K-anonymity. The K-anonymity ensures that the target trajectory is indistinguishable/anonymized. When the anonymity level falls below a threshold, the controller increase the mix zone, and per paragraph 84 reveals the wide/increase coverage area of the mix zone is achieved to maintain the anonymity of the target/probe trajectory).

As to claim 8, the combination of Wang in view of Ajmeri teaches wherein the apparatus is further caused to: provide information associated with the target trajectory for location-based services in response to the privacy score failing to satisfy a predetermined value and the apparatus being caused to anonymize the target trajectory (Ajmeri: paragraph 84 reveals information access to location-based services provided by the server may be improved while maintaining anonymity and the wide coverage area for the mix zone is computed to maintain the anonymity of the target/probe trajectory. From paragraphs 62-63 discussed above, the wide/increase in coverage area of the mix zone is the result of the privacy score/anonymity level falling below a threshold. The mix zone controller anonymizes the probe/target trajectory data).

As to claim 9, Wang teaches receive a set of probe data points defining a target trajectory from a probe apparatus(page 799, Section 3 “Ground-Truth Trajectory DataSets” recites “datasets are obtained from major ISP”; Section 3.1 “ISP Dataset” discloses that the obtain ISP dataset consists of  target trajectory datasets  from cellular service provider/probe apparatus); 
characterize the target trajectory based on features of the target trajectory(page 799, Section 3.1 “ISP Dataset” discloses that the target ISP trajectory data set is characterized by features of the target trajectory. These features are anonymized user ID, based station ID, and a time-stamp); 
identify a plurality of candidate trajectories sharing at least some features with the target trajectory(page 799, Section 3.2 “Social Network Dataset” discloses a plurality of external data set trajectories are collected from social network dataset. The features of the external data set trajectories are identified and matched with common features of  the target ISP trajectory. Page 798, Section 2.2 “Adversary”, third and fourth paragraphs further disclose “candidate trajectories” from ISP target trajectory dataset, by describing external data set Su, and for each user u from the external trajectory dataset  Su, a ranking is made for all the candidate trajectories in the target ISP trajectory dataset); 
calculate, for each of the plurality of candidate trajectories, a similarity score with respect to the target trajectory(page 798, Section 2.2 “Adversary”, fourth paragraph recites “similarity score function D defined between trajectories in the ISP [trajectory] dataset and external [trajectory] dataset); 
calculate a privacy score representing a likelihood of identifying the probe apparatus from the target trajectory based on a number of trajectories in the plurality of candidate trajectories and their respective similarity score(page 798, Section 2.2 “Adversary”, fifth-seven paragraphs recite privacy rank/metric R is computed that represents the likelihood of de-anonymizing/identifying the data from the ISP target trajectory data based on the top-k/number of trajectories in the candidate trajectory along with the respective similarity score D. According to page 796, first and second paragraphs, de-anonymization pertains identifying data such as location  which is mapped to user ID that can be a mobile device, see page 799, Section 3.3 “Review Service Dataset”, first paragraph).
Wang does not teach a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to: provide information associated with the target trajectory for location-based services in response to the privacy score satisfying a predetermined value.
Ajmeri teaches a computer program product comprising at least one non-transitory computer- readable storage medium (Figure 11, reference number 301 “Memory”) having computer-executable program code portions stored (paragraph 143 discloses processor received instructions/program code from memory for performing instructions/method, see also paragraph 100) therein, the computer-executable program code portions comprising program code instructions  (paragraph 143) configured to: provide information associated with the target trajectory for location-based services(paragraph 60 discloses “ the mix zone controller outputs the protected probe data[ data associated with the target trajectory] … the protected probe data may be send to an external service or device configured to provide one or more application with location-based services with the protected probe data”) in response to the privacy score satisfying a predetermined value(Paragraph 26 reveals provisioning of the protected data through the means/use of dynamic mix zones that selectively block the identities of devices in response to the mix zones. By dynamically reducing and/or enlarging the mix zone size,  the system preserves privacy and provides optimal utility [of the probe data] based on a predetermined anonymity level. Paragraph 61 reveals the mix zone controller adjusts the mix zone size based on anonymity level/privacy score; compares the calculated anonymity level to a threshold level, and adjusts the mix zone size in response to the comparison. Figure 13, reference number S103 also disclose “Provide a first set of one or more location based services”, which entails providing information associated with the target trajectory [reference number S101 “generate first location data for a first location of a probe/target trajectory”]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s teachings with Ajmeri’s teachings of providing information based on satisfying a predetermined value to preserves and improve privacy during the detection, storage, and servicing of probe data and provides optimal utility based on a predetermined anonymity level (paragraph 26 of Ajmeri).

As to claim 10, the combination of Wang in view of Ajmeri teaches further comprising program code instructions configured to: extract relevant points from the set of probe data points defining the target trajectory(Ajmeri: paragraph 31 reveals probe data is extracted from the mobile device to the server of the system), wherein relevant points comprise an origin point of the target trajectory(Ajmeri: paragraph 40 reveals the probe/target trajectory may be home or office or another location which can be origin point. Paragraph 66 also reveals the probe points in the mix zone includes entry points), a destination point of the target trajectory(Ajmeri: paragraph 40 reveals the identity of a probe/target trajectory may include/be inferred from a final destination that is associated with a user. Paragraph 66 also reveals the probe points in the mix zone includes exit points), and waypoints of the target trajectory(Ajmeri: paragraph 71 reveals the probe/target trajectory may be frequently visited locations including shopping malls, restaurants, parking lots which are dwell/stay/way points).

As to claim 11, the combination of Wang in view of Ajmeri teaches further comprising program code instructions configured to: extract a sequence of road links of the target trajectory(Ajmeri: paragraph 69 discloses mix zone controller obtains/extracts a mix zone table that may include “a sequence of road segments”).

As to claim 12, the combination of Wang in view of Ajmeri teaches wherein features of the target trajectory comprise one or more of a time at which the target trajectory was traversed(Wang: page 799, Section 3.1 “ISP Dataset” discloses that the target ISP trajectory data set is characterized by features of the target trajectory. These features include a time-stamp), point-of-interest types in a region corresponding to the relevant points(Ajmeri: paragraph 55 reveals the database of target trajectory may include points of interests. Paragraphs 71 and 74 also reveals extraction of POI data), functional class of road links of the sequence of road links(Ajmeri: paragraph 55 reveals the database of target trajectory may include traffic data that may be classified in ranges, and the road segments depend on the traffic data. Paragraph 120 reveals the road segment data record may include classification data), or travel restrictions of road links of the sequence of road links(Ajmeri: paragraph 55 reveals the database of target trajectory may include road/turn restrictions, and paragraph 53 reveals turn restrictions define when a road segment may be traversed onto another adjacent road segment. See also paragraph 123).

As to claim 13, the combination of Wang in view of Ajmeri teaches wherein the program code instructions to calculate (Wang: page 800, section 3.5 “Ethics” reveal that the data collected is kept in a server. Thus, server is a computer that has memory), for each of the plurality of candidate trajectories, a similarity score with respect to the target trajectory (Wang: page 798, Section 2.2 “Adversary”, fourth paragraph recites “similarity score function D defined between trajectories in the ISP [trajectory] dataset and external [trajectory] dataset) comprise program code instructions configured to: 
calculate, for each of the plurality of candidate trajectories, a similarity between locations of relevant points(Wang: page 802, second column, first paragraph reveals similarity score is computed based on user visiting locations; page 802, second column, third paragraph discloses score(s) for each candidate pair of trajectories is/are computed based on number of visits of each user to a location during a time period); 
calculate, for each of the plurality of candidate trajectories, a similarity between shared road links with the target trajectory(Wang: page 802, second column, second paragraph reveals similarity score is computed based on probability of trace-user pairs according to their matching elements, which can be shared path links, with the target trajectory, and the number of meeting events; page 800, first column, second paragraph disclose the time span of a trace is divided into many fixed sized time bins and location data points are added to each time bin. A matching of the GPS location data points/road links is made across the datasets. Per page 700, second column, first paragraph, matching involves matching of the external information with the target trajectory data set); and 
calculate, for each of the plurality of candidate trajectories, a similarity between a time of traversal of the candidate trajectories with the time at which the target trajectory was traversed(Wang: page 802, second column, third paragraph discloses a score for each candidate pair of trajectories is computed based on number of visits of each user to a location during a time period. From page 798, Section 2.2 Adversary, fourth paragraph, the candidate trajectories is associated with the ISP target trajectory dataset).

As to claim 14, the combination of Wang in view of Ajmeri teaches wherein the privacy score increases with a higher number of the plurality of candidate trajectories at least partially overlapping in space and time with the target trajectory(Ajmeri: paragraphs 62-63 disclose the privacy score/anonymity level  is computed based on the number of candidate probes k in the mix zone along with time/expected time, and space/boundary/map data attributes. The anonymity level increases, when the size of the mix zone is increased until a threshold is reached, when the anonymity level is greater than a threshold, the size of the mix zone is decrease. The probe data in the mixed zone provides intersection/overlapping of the target trajectory/probe data with the candidate trajectory/data of the mix zone table. Paragraph 90, last sentence discloses probable/candidate trajectory is denoted as “k”).

As to claim 15, the combination of Wang in view of Ajmeri teaches further comprising program code instructions configured to: anonymize the target trajectory in response to the privacy score failing to satisfy a predetermined value, wherein the program code instructions to anonymize the target trajectory comprise program code instructions configured to, at least one of, redact at least a portion of the target trajectory or apply an anonymization algorithm to the target trajectory(Ajmeri: paragraph 61 reveals the controller adjust the mix zone boundaries based on anonymity, wherein the an anonymity calculator computes the privacy score/anonymity level, and the controller compares the anonymity level/privacy score to a threshold and adjusts the mix zone boundary in response to the comparison. Paragraphs 62-63 reveal anonymity level/privacy score is based on K-anonymity. The K-anonymity ensures that the target trajectory is indistinguishable/anonymized. When the anonymity level falls below a threshold, the controller increase the mix zone, and per paragraph 84 reveals the wide/increase coverage area of the mix zone is achieved to maintain the anonymity of the target/probe trajectory).

As to claim 16, the combination of Wang in view of Ajmeri teaches further comprising program code instructions configured to: provide information associated with the target trajectory for location-based services in response to the privacy score failing to satisfy a predetermined value and the program code instructions anonymizing the target trajectory(Ajmeri: paragraph 84 reveals information access to location-based services provided by the server may be improved while maintaining anonymity and the wide coverage area for the mix zone is achieved to maintain the anonymity of the target/probe trajectory. From paragraphs 62-63 discussed above, the wide/increase coverage area of the mix zone is the result of the privacy score/anonymity level falls below a threshold. The mix zone controller anonymizes the probe/target trajectory data).

As to claim 17, Wang teaches a method comprising: 
receiving a set of probe data points defining a target trajectory from a probe apparatus(page 799, Section 3 “Ground-Truth Trajectory DataSets” recites “datasets are obtained from major ISP”; Section 3.1 “ISP Dataset” discloses that the obtain ISP dataset consists of  target trajectory datasets  from cellular service provider/probe apparatus); 
characterizing the target trajectory based on features of the target trajectory(page 799, Section 3.1 “ISP Dataset” discloses that the target ISP trajectory data set is characterized by features of the target trajectory. These features are anonymized user ID, based station ID, and a time-stamp);
 identifying a plurality of candidate trajectories sharing at least some features with the target trajectory(page 799, Section 3.2 “Social Network Dataset” discloses a plurality of external data set trajectories are collected from social network dataset. The features of the external data set trajectories are identified and matched with common features of  the target ISP trajectory. Page 798, Section 2.2 “Adversary”, third and fourth paragraphs further disclose “candidate trajectories” from ISP target trajectory dataset, by describing external data set Su, and for each user u from the external trajectory dataset  Su, a ranking is made for all the candidate trajectories in the target ISP trajectory dataset); 
calculating, for each of the plurality of candidate trajectories, a similarity score with respect to the target trajectory(page 798, Section 2.2 “Adversary”, fourth paragraph recites “similarity score function D defined between trajectories in the ISP [trajectory] dataset and external [trajectory] dataset); 
calculating a privacy score representing a likelihood of identifying the probe apparatus from the target trajectory based on a number of trajectories in the plurality of candidate trajectories and their respective similarity score(page 798, Section 2.2 “Adversary”, fifth-seven paragraphs recite privacy rank/metric R is computed that represents the likelihood of de-anonymizing/identifying the data from the ISP target trajectory data based on the top-k/number of trajectories in the candidate trajectory along with the respective similarity score D. According to page 796, first and second paragraphs, de-anonymization pertains identifying data such as location  which is mapped to user ID that can be a mobile device, see page 799, Section 3.3 “Review Service Dataset”, first paragraph).
Wang does not teach providing information associated with the target trajectory for location-based services in response to the privacy score satisfying a predetermined value.
Ajmeri teaches providing information associated with the target trajectory for location-based services(paragraph 60 discloses “ the mix zone controller outputs the protected probe data[ data associated with the target trajectory] … the protected probe data may be sent to an external service or device configured to provide one or more application with location-based services with the protected probe data”) in response to the privacy score satisfying a predetermined value (Paragraph 26 reveals provisioning of the protected data through the means/use of dynamic mix zones that selectively block the identities of devices in response to the mix zones. By dynamically reducing and/or enlarging the mix zone size,  the system preserves privacy and provides optimal utility [of the probe data] based on a predetermined anonymity level. Paragraph 61 reveals the mix zone controller adjusts the mix zone size based on anonymity level/privacy score; compares the calculated anonymity level to a threshold level, and adjusts the mix zone size in response to the comparison. Figure 13, reference number S103 also disclose “Provide a first set of one or more location based services”, which entails providing information associated with the target trajectory [reference number S101 “generate first location data for a first location of a probe/target trajectory”]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s teachings with Ajmeri’s teachings of providing information based on satisfying a predetermined value to preserves and improve privacy during the detection, storage, and servicing of probe data and provides optimal utility based on a predetermined anonymity level (paragraph 26 of Ajmeri).

As to claim 18, the combination of Wang in view of Ajmeri teaches extracting relevant points from the set of probe data points defining the target trajectory(Ajmeri: paragraph 31 reveals probe data is extracted from the mobile device to the server of the system), wherein relevant points comprise an origin point of the target trajectory(Ajmeri: paragraph 40 reveals the probe/target trajectory may be home or office or another location which can be origin point. Paragraph 66 also reveals the probe points in the mix zone includes entry points), a destination point of the target trajectory(Ajmeri: paragraph 40 reveals the probe/target trajectory may be a final destination that is associated with a user. Paragraph 66 also reveals the probe points in the mix zone includes exit points), and waypoints of the target trajectory(Ajmeri: paragraph 71 reveals the probe/target trajectory may be frequently visited locations including shopping malls, restaurants, parking lots which are dwell/stay/way points).
.
As to claim 19, the combination of Wang in view of Ajmeri teaches further comprising: extracting a sequence of road links of the target trajectory(Ajmeri: paragraph 69 discloses mix zone controller obtains/extracts a mix zone table that may include “a sequence of road segments”).

As to claim 20, the combination of Wang in view of Ajmeri teaches wherein features of the target trajectory comprise one or more of: a time at which the target trajectory was traversed(Wang: page 799, Section 3.1 “ISP Dataset” discloses that the target ISP trajectory data set is characterized by features of the target trajectory. These features include a time-stamp), point-of-interest types in a region corresponding to the relevant points(Ajmeri: paragraph 55 reveals the database of target trajectory may include points of interests. Paragraphs 71 and 74 also reveals extraction of POI data), functional class of road links of the sequence of road links(Ajmeri: paragraph 55 reveals the database of target trajectory may include traffic data that may be classified in ranges, and the road segments depend on the traffic data. Paragraph 120 reveals the road segment data record may include classification data), or travel restrictions of road links of the sequence of road links(Ajmeri: paragraph 55 reveals the database of target trajectory may include road/turn restrictions, and paragraph 53 reveals turn restrictions define when a road segment may be traversed onto another adjacent road segment. See also paragraph 123).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Biswas et al US 20140108361 (hereinafter Biswas).

Biswas teaches receiving a set of probe data points defining a target trajectory from a probe apparatus (paragraphs 37 and  50 reveal location trajectory data is obtained); identifying a plurality of candidate trajectories sharing at least some features with the target trajectory(Figure 3, reference number 301 “Cause a mapping of at least one trajectory to at least one map” and paragraph 61); calculating a privacy score representing a likelihood of identifying the probe apparatus from the target trajectory (Figure 5, reference number 501 “Determine an intended anonymity level associated with the compression” and paragraph 71); and providing information associated with the target trajectory for location-based services in response to the privacy score satisfying a predetermined value (paragraphs 33 and  72)  as recited in claims 1, 9, and 17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437      

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437